By the COURT.
The court found that the demanded premises were never at any time the separate property of the defendant Margaret Gough, and that the defendants did not nor did either of them reside on said premises at the time of filing .their declaration of homestead. A homestead consists of the dwelling-house in which the claimant resides, and the land on which the same is situated, selected as provided in title 5 of the Civil Code: Civ. Code, sec. 1237.
We think the evidence, though conflicting, was sufficient to justify these findings. Judgment and order affirmed.